—Judgment, Supreme Court, New York County (Elliott Wilk, J.), entered November 23, 1998, which superceded a judgment entered October 6, 1998, and which, inter alia, upon a verdict rendered after a nonjury trial, awarded compensatory and punitive damages to plaintiffs-tenants, unanimously affirmed, with costs. *262Appeal from judgment, same court and Justice, entered October 6, 1998, unanimously dismissed, without costs.
The trial court was warranted in finding that defendants-landlords were liable for damages caused by leaks, which were shown by plaintiffs to have emanated from areas in the building outside the leasehold. In addition, we find that there was a reasonable basis for the court’s award of consequential damages based on testimony concerning similar businesses and on the actual patronage of the restaurant during the period when the ceiling was leaking, and there is no reason to disturb that award.
We find that the proof of the value of electrical services converted was sufficient and that punitive damages were properly assessed based on the conversion of electrical services where the evidence showed that the building was charged $0 for electricity in its common areas during the three years its wires were improperly hooked up to plaintiffs’ meter and that, when the electricity for the restaurant was turned off, the building’s electricity went out as well. Under these circumstances, the court properly rejected defendants’ argument that the faulty wiring was a careless oversight of which they were unaware. Concur — Rosenberger, J. P., Andrias, Wallach, Lerner and Buckley, JJ.